Citation Nr: 1107232	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-15 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from July 1959 to July 1962, from 
September 1962 to September 1966, and from April 1974 to January 
1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
is associated with the claims file.  

The Board also received additional evidence from the Veteran in 
October 2010 in support of her appeal, which was accompanied by a 
waiver of her right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for further evidentiary development is required in this case, for 
reasons explained below.

The Veteran contends that she currently suffers from bilateral 
hearing loss as a result of acoustic trauma sustained during 
active military service.  At her Board hearing, the Veteran 
stated that she was frequently exposed to the loud noises of 
weapons while on rifle range detail at Fort Hood and Fort Sam 
Houston.  She asserted that she was assigned to a firing range 
much of the day while various groups of trainees came and 
performed their firing.  She also reported that she had to fire 
weapons herself on a few occasions, and spent a day out on the 
artillery range when she attended the Officers Basic Course at 
Fort Huachuca.  She believes that her current hearing problems, 
which reportedly began in approximately 1996, are related to 
acoustic trauma due to in-service noise exposure.    

The Veteran's service treatment records (STRs) show that her 
hearing was within normal limits during active service.  However, 
the records do document treatment for ear-related problems on 
numerous occasions and include complaints of "plugged" ears.  

In addition, the Board notes that the Veteran underwent two 
audiological examinations in connection with her claim/appeal.  
The audiometric results shown in the December 2007 QTC and July 
2010 VA medical examination reports reveal that the Veteran 
currently has a bilateral hearing impairment as defined by 
38 C.F.R. § 3.385.  

However, the December 2007 QTC audiological examiner did not 
include a medical opinion addressing the relative probability or 
likelihood that the Veteran's hearing loss is related to her 
period of active military service.  Also, while the July 2010 VA 
audiological examiner provided such an opinion, the examiner did 
not fully discuss the complaints and findings included in the 
Veteran's STRs.  

Moreover, because the Veteran is service-connected for chronic 
otitis externa and tinnitus, the Board must consider the 
likelihood that the Veteran's bilateral hearing impairment was 
caused or aggravated by the disabilities affecting the ear for 
which she is service-connected.  This theory of entitlement 
(i.e., service connection on a secondary basis) is reasonably 
raised by the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009).

For the foregoing reasons, the Board finds that the December 2007 
QTC medical examination and the July 2010 VA medical examination 
reports are inadequate for deciding this case.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Thus, in consideration of the foregoing, the Board finds that a 
remand for a supplemental medical nexus opinion based on review 
of the claims folder is warranted in connection with the current 
claim, to address the relative probability that the Veteran's 
hearing loss is directly related to any symptomatology, incident, 
or event in service or is otherwise secondarily related to her 
service-connected disabilities of tinnitus and/or chronic otitis 
externa.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the July 
2010 VA audiological examiner (or another 
appropriate examiner if R.S. is not 
available) to obtain a supplemental medical 
opinion.  If another medical examination is 
needed in order to provide the requested 
opinion, please so schedule. The claims file, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner/reviewer in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner/reviewer should be accomplished and 
all findings reported in detail.  The 
examiner/reviewer must confirm that the 
claims folder was reviewed in the examination 
report.  

a.  Based on review of the claims folder, 
the examiner/reviewer should state whether 
it is at least as likely as not (i.e., to 
at least a 50 percent degree of 
probability) that any identified current 
bilateral hearing loss is related to 
active military service, to include any 
acoustic trauma (i.e., caused by in-
service noise exposure) or symptomatology 
shown therein or, otherwise, whether 
current bilateral hearing loss was caused 
or aggravated after service by the 
service-connected chronic otitis externa 
and/or tinnitus; or whether such a 
relationship to service or a service-
connected disability, based on causation 
or aggravation, is unlikely (i.e., a 
probability of less than 50 percent.)

b.  The examiner/reviewer should discuss 
lay and medical evidence contained in the 
Veteran's STRs, to include the complaints 
related to the Veteran's complaints of 
"plugged" ears and treatment for otitis 
externa, as well as post-service lay and 
medical evidence in support of his or her 
conclusions. 

c.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  Note: It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the examiner/reviewer should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response by the Veteran and 
her representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

